In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-14-00196-CR,
          06-14-00197-CR & 06-14-00198-CR



        RANDY JAY HOFSTETTER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



           On Appeal from the 8th District Court
                  Hopkins County, Texas
      Trial Court Nos. 0719507, 0719508 & 0719509




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       Our review of the clerks’ records and the court reporters’ records in these cases indicates

that such records contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”

TEX. R. APP. P. 9.10(a)(3). The court reporters’ records and the clerks’ records include the names

of persons who were minors at the time the offense was committed. Rule 9.10(b) states, “Unless

a court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the court

reporters’ records and clerks’ records contain sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(f), to seal the electronically filed reporters’ records and

clerks’ record in the following cases:

              No. 06-14-00196-CR, Randy Jay Hofstetter v. The State of Texas

              No. 06-14-00197-CR, Randy Jay Hofstetter v. The State of Texas

              No. 06-14-00198-CR, Randy Jay Hofstetter v. The State of Texas

       IT IS SO ORDERED.

                                               BY THE COURT

Date: June 11, 2015




                                                  2